Title: James Madison to Martin Van Buren, 22 January 1836
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                January 22. 1836.
                            
                        
                        J. Madison, with his best respects to Mr. Van Buren, thanks him for the Copy of the President’s late Special
                            Message and the Documents accompanying it. He wishes he could have found in the posture of the controversy with France
                            less of a remaining cloud over the desired issue to it.
                        
                            
                                
                            
                        
                    